DETAILED ACTION
	This is the first Office action on the merits of Application No. 16/571,436 filed on September 16, 2019.  Claims 1-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 16, 2019 and March 2, 2020 have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign 122 mentioned in lines 5-8 on page 10 of the description. It appears that in both of Figs. 3 and 4 “110” should be changed to 
--122--, particularly since “110” is used to designate the connection contacts described in lines 20-25 on page 9. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the housing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the two needle bearings" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  This rejection would be overcome if claim 7 is amended to depend from claim 6.

Claim 15 recites the limitation "the spindle nut" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This rejection would be overcome if claim 15 is amended to depend from claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 8, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0289442 A1 (Kawada).
Regarding claim 1, Kawada discloses an electric clutch actuator (electric actuator 100 in Figs. 1 and 4 operates the dog clutch 8 as described for example in paragraph [0204]) having an electric motor (102), a spindle (107) and a gear mechanism (103-111) 
Regarding claim 8, note the embodiment shown in Fig. 32 wherein the base plate (2101C) has a receptacle (2101h) for a rolling bearing (2102g) which supports a motor shaft (2102a) of the electric motor (2102).
Regarding claim 11, the base plate (101c) is clamped in between the housing (101a) and a cover (101b) which closes the housing in the axial direction.
Regarding claim 15, the spindle nut (115) is a recirculating ball nut (see e.g. the description of the equivalent nut 503 in the last sentence of paragraph [0246]).

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0227524 A1 (Takahashi).
Regarding claim 1, Takahashi discloses an electric clutch actuator (electric actuator 1 in Fig. 1 and 4 operates the dog clutch as described for example in paragraphs [0004]-[0005]) having an electric motor (3), a spindle (7) and a gear mechanism (6) which is arranged between the electric motor and the spindle, wherein the gear mechanism is mounted on a base plate (10) which is received in a housing (2).
Regarding claim 9, the base plate (10) has a receptacle for a rolling bearing (11) by which a spindle nut (24) which interacts with the spindle (7) is supported.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0289442 A1 (Kawada) in view of US 2012/0227524 A1 (Takahashi).
Regarding claim 2, the gear mechanism (103-111) of Kawada contains an intermediate gear wheel (105) which is arranged between a pinion (103) arranged on a motor shaft (102a) and driving teeth (formed on the gear 106a).  However, in Kawada the teeth which are driven by the intermediate gear are coupled to the spindle (screw shaft 107) instead of the nut 115 in which the spindle is received. This is because in Kawada the screw shaft is rotated in order to cause linear movement of the nut. Takahashi discloses a similar actuator wherein rotation of a gear 5 secured to a nut 24 causes linear motion of the screw shaft 23 of the ball screw mechanism 8 as described in paragraphs [0046]-[0047]. The person of ordinary skill would recognize that the rotary 
Regarding claims 4 and 5, the intermediate gear wheel (105) of Kawada is mounted on a bearing pin (104) which is pressed into the base plate (101c) as described in paragraph [0206]. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawada and Takahashi as applied to claim 2 above, and further in view of US 5,643,127 A (Yoshii).
Regarding claims 6 and 7, while the intermediate gear wheel (105) is rotatably mounted on the pin, there is no disclosure of the mounting on two needle bearings. However, needle bearings are a well-known mechanical expedient for rotatably mounting gears.  Yoshii for example, shows the gear 36 mounted on a pin 28 via a pair of needle bearings 48 and is provided with two shaft sealing rings (50) which seal on the one and the other side of the two needle bearings. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to mount the intermediate gear wheel of Kawada by means of needle bearings as taught by Yoshii. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over of US 2012/0227524 A1 (Takahashi) in view US 1,093,348 A (Mooers).
.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0289442 A1 (Kawada) in view of US 4,712,442 A (Baika).
Kawada does not disclose the claimed grease guide. Baika discloses a lubricant guide in the form of a collar (80, 82) which extends from a cover (68) of a housing (3). It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to provide the actuator of Kawada with a similar guide to ensure that lubricant is transferred along the teeth of the gear mechanism (103-111) without spilling off of the teeth in view of the suggestion of Baika at column 4, line 35 to column 5, line 19. (80, 82).

Allowable Subject Matter
Claims 3 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 11:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3655